DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (lines 2-3) recites “a second distance”, but a first distance was not previously recited in the claims, and therefore, there is no antecedent basis for a second distance. 
Claim 12 (line 3) recites “a structural element” while claim 1 (line 2) recites the same element. It is unclear whether or not said elements are the same element.
Claims 8, 9 and 13-15 are rejected for depending from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bex (US 9,862,354) in view of Shanmugham (US 2006/0207050).
As to claim 1, Bex comprises a connector (10) for a wiper blade, a structural element (The portion spanning the element numbers from left to right of 40, 46, 48, and 40; Fig. 4) of the wiper blade, the connector extending longitudinally between a first longitudinal end (The left end of 10) and a second longitudinal end (The right end of 10), the connector comprising at least one fixing block (The center portion of 10 which includes 56 and 32; Fig. 2) configured mechanically to link the connector to the structural element of the wiper blade and a linking block (The “coupling region” which is the upper portion of 10; Fig. 2 and column 3, lines 33-34), at least one skirt (The vertical wall which includes 28 and 30) that extends longitudinally from the fixing block, wherein the skirt comprises at least one rib (28, 30) that extends between the fixing block and one of the longitudinal ends of the connector (Fig. 2).
Bex does not disclose the connector being interposed between an adapter and the structural element of the wiper blade, and the linking block configured mechanically to connect the connector to the adapter.
Shanmugham discloses a connector (20) being interposed between an adapter (70) and a structural element (Connection pad 17) of the wiper blade, and a linking block (22, 23; Fig. 3 and paragraph 33) configured mechanically to connect the connector to the adapter                                       (Fig. 7 and paragraph 41).
It would have been obvious to have modified Bex such that the connector is interposed between an adapter and the structural element of the wiper blade, and the linking block is configured mechanically to connect the connector to the adapter, as taught by Shanmugham, in order to provide a suitable means alternative means to pivotally connect the connector to the wiper arm.
or the lowermost horizontal portion of said wall) of the connector and the arms are constituted by lateral walls (The vertical outer walls of the skirt) of the connector, the rib emerging from one of the lateral walls in the direction of the other lateral wall (Fig. 2).
As to claim 3, wherein the rib emerges from the lateral wall in a joining zone (The zone of the lateral wall above 28) of the lateral wall which is interposed between a free edge (The leftmost edge of the lateral wall) of the lateral wall and a linking zone (The portion of the lateral wall which is narrow and connects to 56) of the lateral wall with the longitudinal wall (The joining zone is between the free edge and the linking zone; Fig. 2).
As to claim 4, wherein the fixing block comprises at least two claws (56) that delimit a tunnel (32) configured such as to receive the structural element of the wiper blade, the rib extending in a rib longitudinal plane (A horizontal plane intersecting the ribs) parallel to a longitudinal plane (A horizontal plane intersecting the tunnel) of the tunnel (Fig. 2).
As to claim 5, wherein the rib emerges from the lateral wall in the joining zone of the lateral wall which is arranged between the longitudinal plane of the tunnel and the free edge of the lateral wall (The joining zone is between the tunnel plane and the leftmost free edge of the lateral wall; Fig. 2).
As to claim 6, wherein a first width (The width in the horizontal direction that extends from the first rib 28 to the second rib 28) of the rib, taken between a free lateral edge of the rib and an internal face  of the lateral wall of the connector, is between 30% and 100% of a second width (The first and second widths appear to be approximately equal but due to manufacturing tolerances either the first or the second width may be slightly greater than the other) of the claw measured between the internal face of the lateral wall of the connector and a free lateral edge of the claw (Fig. 2).

As to claim 8, wherein the second distance is between 75% and 100% of a fourth distance (The longitudinal length of 56 plus 32) of the fixing block measured between two longitudinally opposed longitudinal edges of the fixing block (Fig. 2).
As to claim 9, wherein the second distance is between 20% and 45% of a fifth distance of the connector measured between the first longitudinal end and the second longitudinal end of the connector. The longitudinal length of 28 appears to be within the recited range but it would have matter of routine optimization and obvious to have modified the second distance to be within the recited range in order to provide a more secure connection to between the connector and the structural element.
As to claim 10, wherein the longitudinal wall of the skirt comprises at least one notch (The V-shaped opening left of 36 in Fig. 2) provided at one of the longitudinal ends of the connector              (Figs. 1 and 2).
As to claim 11, Bex discloses a wiper blade comprising a connector according to claim 1, as discussed in claim 1.
As to claim 12, further comprising the structural element (The portion spanning the element numbers from left to right of 40, 46, 48, and 40; Fig. 4) formed at least by one support (14) that mechanically connects at least one spine (20) to a scraper blade (18), the support being accommodated inside a longitudinal cavity delimited by the connector (Figs. 1 and 2), and at least one air deflector (15) that comprises at least one means of attachment (70) to the support, the air deflector abutting against at least the rib (For claim 12, the rib is being interpreted as the V-shaped opening left of 36 in Fig. 2).

13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bex (US 9,862,354) in view of Shanmugham (US 2006/0207050), and further in view of Kraemer (US 2004/0098821).
As to claim 13, Bex does not disclose the air deflector is an at least two-material component with a first portion made from a first material that is harder than a second material constituting a second portion of the air deflector, the first portion abutting against at least the rib. 			Kraemer discloses the air deflector is an at least two-material component with a first portion (42) made from a first material that is harder than a second material constituting a second portion (64) of the air deflector, the first portion abutting against at least the rib (Fig. 2 and paragraph 27).
It would have been obvious to have modified Bex such that the air deflector is an at least two-material component with a first portion made from a first material that is harder than a second material constituting a second portion of the air deflector, as taught by Kraemer, in order to reduce the manufacturing cost of the air deflector and provide a suitable alternative air deflector configuration. Said medication would provide the first portion abutting against at least the rib. 	
As to claim 14, the air deflector comprising at least a terminal end component (16) facing one of the longitudinal ends of the connector, wherein the terminal end component comprises the second portion accommodated inside the notch and the first portion abutting against the free longitudinal edge of the rib (Figs. 1, 9 and 10).
As to claim 15, wherein the first portion and the second portion of the air deflector are separated longitudinally by a non-zero distance (The above combination would provide air deflectors 16 the entirely of which are separated from each other by a non-zero distance; Fig. 9 and column 4, lines 26-28).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723